     Case 7:20-cv-00244 Document 13 Filed on 09/15/20 in TXSD Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

 LINITED S'fATES OF AMERICA.                               $
                                                           $
                             Plaintiff,                    $
                                                           $
                                                           $                CASE   NO.   7:20-cv-244
                                                           $
 6.584 ACRES OF LAND, MORE OR                              $
 LESS, SITUATE IN HIDALGO COUNTY,                          $
 STATE OF TEXAS: AND HEIRS OF                              $
 ROMULO CAVAZOS, ET AL. AND                                $
 HEIRS OF RAUL CAVAZOS, et al.,                            $
                                                           $
                                                           $
                          Defendants                       $



                      WAIVER OF SERVICE OF JUDICIAL PROCESS


                       TO:      HILDA M, GARCIA CONCEPCION
                                Assistant United States Attomey
                                1701 W. Bus. Ilighway 83, Suite 600
                                McAllen, Texas 78501

       I   acknowledge receipt of your request to waive service ofjudicial process in this action

along with a copy of the Notice of Condemnation, two copies of this waiver form, and a self-

addressed postage-free envelope that      I can      use to retum one signed copy        of the waiver to you, at

no cost to me.

       I, or the entity on whose behalfl am acting, agree to avoid the costs associated with lormal

service ofjudicial process in the manner provided by Federal Rules of Civil Procedure 4                and7l.l.




                                                     Page 1    of3
                                           llraive   r of Serv ice of J P
       Case 7:20-cv-00244 Document 13 Filed on 09/15/20 in TXSD Page 2 of 3




       I understand that I, or the entity on whose behalf I am acting, will retain all             defenses or

objections to the lawsuit, the court's jurisdiction, and the venue ofthe action, but that I waive any

objections to a defect in the Notice of Condemnation or in the service thereof.

       I understand that I, or the entity on whose behalfl am acting, pursuant to Federal Rule of

Civil Procedure 7l .1, may file     a notice   of   appearance     if   there is no objection or defense to the

taking ofthe condemned lands. In the altemative, ifthere is an objection or defense to said taking,

I, or the entity on whose behalf I am acting, must serve an answer upon plaintiffs attomey at the

address herein designated within twenty-one (21) days after being served with the Notice                     of

Condemnation. I further acknowledge that the answer must identifr the property in which I, or the

entity on whose behalf   I   am acting, claim an interest, state the nature and extent of the interest

claimed, and state all objections or defenses to the taking.

       I, or the entity on whose behalf I am acting, understand that a failure to serve an answer

within twenty-one (21) days shall constitute        a consent to the taking and to the    authority ofthe court

to proceed to hear the action and   fixjust compensation, and shall constitute a waiver ofall defenses

and objections not so presented.

       I further understand that at the trial of the issue ofjust compensation, whether or not I, or

the entity on whose behalf I am acting, have filed an answer or served a notice of appearance, I

may present evidence as to the amount ofjust compensation to be paid for the property acquired

herein and I may share in the distribution ofthe award for compensation.




                                                    Page 2   of3
                                           llaiver ofService ofJP
Case 7:20-cv-00244 Document 13 Filed on 09/15/20 in TXSD Page 3 of 3




                    B y:
                            NATURE
                           ��
                                                      ?.   a�
                              Elv/r4                  F. Dea. n d av
                            PRINT NAME



                            DATE       l      I
                            Please provide the following:


                                                -S�
                           -MA-IL -IN�G�AD� �D- RE
                                                           --- --
                                                                       IV\; ss i t)Y\,\ X
                                                                                      t�S-1 Jl
                                                    S


                            PHYSICAL ADDRESS (if different from maili11gJ

                           \!ts-<e)  g L/�- sq (pq
                            PHONE NUMBER

                           What is the best time to reach you at this phone

                           number?         Boay         5kvening

                             C-obi e.. L,fy @ q o \                ,   C OYY)
                           E-MAIL




                                  Page 3 of3
                                                f
                             Waiver of Service o JP
